Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 08 February 2022, has been entered and the Remarks therein, filed 04 May 2022, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §103 over Ma et al. in view of Ansell et al., Y. Lee et al., Kuda et al., and S. Lee et al., necessitated by Applicants’ amendment received 04 May 2022, specifically, amended claims 6 and 7. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Status of Claims
Claims 1-11 are pending.
Claims 1-5 and 8-11 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups I, II, IV and V. Election was made without traverse in the reply filed on 29 October 2021 to the Restriction/Election Office Action mailed 14 September 2021.
	Claims 6-7 are rejected.

Priority
It is noted that Applicant has not claimed benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c). 
Therefore, the effective filing date of claims 6 and 7 is the filing date of this application, 26 November 2019.

Specification
	The objection to the disclosure, with regard to the Abstract containing purported merits language and for containing typographical/grammatical errors, in the Non-Final Office Action mailed 08 February 2022, is withdrawn in view of Applicants' amendment received 04 May 2022, in which a replacement Abstract was filed.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:
Claim 6 recites: “…wherein the increasing of the antioxidant activity and the anti-glycation activity is determined by comparing to that of the unfermented Actinidia chinensis Planch extract”, which should read: “…wherein increasing the antioxidant activity and the anti-glycation activity are determined by comparing to that of the unfermented Actinidia chinensis Planch extract.”
Claim 7 recites: “…wherein the increasing an antioxidant activity is to increase an activity of superoxide dismutase or increase a total polyphenol content in the Actinidia chinensis Planch ferment, wherein the increasing of the activity of superoxide dismutase or the increasing of the total polyphenol content…”, which should read: “…wherein increasing the antioxidant activity results from increasing the activity of superoxide dismutase or from increasing the total polyphenol content in the Actinidia chinensis Planch ferment, wherein the increase of the activity of superoxide dismutase or the increase of the total polyphenol content…”
Other language will be considered.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The rejection of Claims 6-7 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, in the Non-Final Office Action mailed 08 February 2022, is withdrawn in view of Applicants’ amendment received 04 May 2022, in which the cited claims were amended.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 6 and 7 under 35 U.S.C. §103 as being unpatentable over Ma et al. in view of Ansell et al., Lee et al. and Kuda et al., in the Non-Final Office Action mailed 08 February 2022, is withdrawn in view of Applicants' amendment received 04 May 2022.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 7 are rejected under 35 U.S.C. §103 as being unpatentable over Ma et al. ((2019 Jan.) Food Funct. 10: 1317-1329) in view of Ansell et al. (U.S. Patent Application Publication No. 2017/0326190 A1), Y. Lee et al. ((2011) J. Korean Soc. Appl. Biol. Chem. 54(3): 460-467), Kuda et al. ((2016) Food Chem. 192: 1109-1115), and S. Lee et al. ((2017) Molecules 22(1313): 1-16).
[All references except S. Lee et al. cited in the Non-Final Office Action mailed 08 February 2022.]

Ma et al. addresses some of the limitations of claim 6, and the limitations of claim 7.
Regarding claim 6, Ma et al. shows the nutritional properties and biological activities of kiwifruit and their different products made from the same raw kiwifruit (pg. 1317, Abstract). Four kiwifruit varieties, including two varieties of  Actinidia chinensis named Hongyang and Huayou (yellow flesh), were investigated (pg. 1318, column 1, last para.). Five popular kiwifruit products in China were prepared using these varieties, namely kiwifruit juice, vinegar, dried slices, jam and wine (pg. 1318, column 2, lines 4-7). The fermentation products wine and vinegar showed a similar nutritional composition that were present in higher concentration than in juice (pg. 1317, Abstract [Claim 6- Actinidia chinensis ferment]).
The antioxidant activities in kiwifruit and their products were detected using four methods (DPPH, ABTS, ORAC, FRAP) (Fig. 4) (pg. 1325, column 1, para. 2 and pg. 1324, Fig. 4). After processing, wine showed a higher antioxidant activity than kiwifruit for the ORAC method. Jam showed a lower activity than the other three liquid kiwifruit products, which was primarily due to the Vc (vitamin C) and polyphenol contents in the food products (pg. 1325, column 1, para. 2 thru column 2, lines 1-7). Figure 4(A) shows that (fermented) wine had a significantly increased level of antioxidant activity vs (unfermented) juice (extract), dried slices, and jam for the A. chinensis variety Huayou, when measured using the DPPH assay (pg. 1324, Fig. 4 (A) [Claim 6- A method of increasing an antioxidant activity, fermenting the Actinidia chinensis extract, separating the Actinidia chinensis ferment, wherein increasing the antioxidant activity is determined by comparing to that of unfermented Actinidia chinensis extract]).
Further regarding claim 6, and regarding claim 7, the polyphenol composition was investigated by detecting 16 phenolic compounds, and the results are shown in Figure 3. The highest content of the polyphenol compound (±)-catechin was detected in the A. chinensis varieties (Hongyang and Huayou). Hongyang demonstrated the highest amount of L-epicatechin (pg. 1322, column 2, para. 1; and pg. 1323, Fig. 3). The L-epicatechin content increased after the kiwifruit was processed into wine. This was probably due to the fermentation process, which could influence the polyphenol contents by the metabolism of Saccharomyces cerevisiae (pg. 1324, column 1, lines 8-12). Figure 3 shows that the polyphenols (±)-catechin, L-epicatechin, rutin, chlorogenic acid, caffeic acid, ferulic acid, p-coumaric acid, gallic acid, salicylic acid, and vanillic acid were all increased (the majority of them to significant levels) in the (fermented) wine vs the (unfermented) juice, both prepared from Huayou kiwi fruit (pg. 1323, Fig. 3 [Claim 6- fermenting the Actinia chinensis extract with Saccharomyces cerevisiae] [Claim 7- increasing the  antioxidant activity is to increase total polyphenol content, wherein the increase in total polyphenol content is determined by comparing to that of the unfermented Actinia chinensis extract]).

	Ma et al. does not show: 1) Actinidia chinensis Planch [Claim 6]; 2) administering to a subject in need thereof an effective amount of the Actinidia chinensis Planch ferment [Claim 6]; 3) extracting Actinidia chinensis Planch with water [Claim 6]; 4) fermenting the Actinidia chinensis Planch extract sequentially with Saccharomyces cerevisiae, Lactobacillus plantarum, and Acetobacter aceti [Claim 6]; and 5) increasing anti-glycation activity [Claim 6].

	Ansell et al. addresses some of the limitations of claim 6.
	Ansell et al. shows compositions from gold kiwifruit, and methods of using such compositions, including methods of treating disorders of the gastrointestinal system (pg. 1, para. [0002] [nexus to Ma et al.] [Actinidia chinensis compositions or products]). Gold3 gold kiwifruit powder was incubated in a test tube inoculated with mixed microbiota from a single fecal donor. The tubes were incubated at 37oC and samples periodically removed (pg. 15, para. [0245] [nexus to Ma et al.] [an Actinidia chinensis ferment]).
Regarding claim 6, “Gold3” refers to a particular variety of gold kiwifruit also known as ‘Zesy2000’. The botanical name for Gold3 gold kiwifruit is Actinidia chinensis Planch (pg. 5, para. [0138] [Claim 6- Actinidia chinensis Planch] [nexus to Ma et al.] [yellow flesh variety Huayou]).
Gold3 gold kiwifruit powder was obtained from a paste formula. A sample of powder was digested in accordance with described Example 2. The digested sample was solubilized in water to a final concentration of 10 mg/mL (pg. 15, para. [0244] [Claim 6- extracting Actinidia chinensis Planch with water]).
The described invention comprises a method of preparing a kiwifruit composition, comprising obtaining a kiwifruit puree and drying to produce a powder (pg. 2, para. [0016] thru [0019]). The composition is administered by enteral, oral or rectal administration (pg. 3, para. [0088]). The Gold3 gold kiwifruit powder includes beneficial ingredients that are useful for maintaining the health of the digestive system, as well as treating digestive problems and/or gastrointestinal disorders (pg. 9, para. [0190]). The composition may be prepared in powdered
form, for example, a lyophilized powder, or in any other suitable dosage form (pg. 7, para. [0166]). The appropriate dosage and dosage form will be readily determined by a person of skill in the art (pg. 12, para. [0214] [Claim 6- comprising administering to a subject in need thereof an effective amount of the Actinidia chinensis Planch composition]).

	Compare to Applicant’s intended use for the claimed method which is to improve the antioxidant activity of the gastrointestinal tract, increasing the function of the gastrointestinal tract, and maintaining the normal operation of gastrointestinal tract function (originally-filed specification, pg. 9, para. [0027]).

	Y. Lee et al. and Kuda et al. provide information that would have motivated one of ordinary skill in the art to have expected that the Actinidia chinensis Planch ferment, shown by Ma et al. in view of Ansell et al., would have increased anti-glycation activity, by way of addressing the limitations of claim 6.
	Y. Lee et al. shows that the gold kiwifruit, Actinidia chinensis has antioxidant and glycation inhibitory activities (pg. 460, Title and Abstract [nexus to Ma et al. and Ansell et al.] [A. chinensis compositions or products]). Figure 2 shows the protective effect of A. chinensis extracts against oxidative stress on the viability of HepG2 cells. Results showed that treatment with all portions of A. chinensis protected cells from oxidative stress in a concentration-dependent manner (pg. 464, column 2, last para. and Fig. 2 [nexus to Ma et al.] [A. chinensis increases antioxidant activity]).
Regarding claim 6, oxidative stress has been postulated to contribute significantly to the accelerated accumulation of advanced glycoxidation endproducts (AGEs) in collagen, which is implicated in the process of skin aging. The effectiveness of Actinidia chinensis, commonly called gold kiwifruit, in counteracting skin aging was investigated (pg. 460, Abstract). Oxidative reaction is known to be included in the glycation process (hence, the term ‘glycoxidation’) (pg. 460, column 2, para. 1). In addition, it has been reported that there is a close relationship between antioxidant activity and phenolic compounds. Phenolic compounds possess ideal structure chemistry responsible for their reducing activities as a hydrogen or electron-donating agent. (pg. 463, column 2, last para.). Figure 1 shows that ACRE (A. chinensis rind ethanol extract) was able to inhibit the production of AGEs by 16% (pg. 464, column 2, para. 1; and column 1, Fig. 1).

That is, Y. Lee et al. teaches that antioxidant activity, anti-glycation activity and polyphenolic compound activity all appear to be (bio)chemically linked. Therefore, one of ordinary skill in the art would have understood that a single composition could be used to simultaneously treat or counter oxidative stress and glycation, by having a high level of polyphenolic compounds therein, as shown by Ma et al.

Kuda et al. also addresses some of the limitations of claim 6.
Regarding claim 6, Kuda et al. shows an investigation into the antioxidant and anti-glycation properties in aqueous extract solutions (AESs) of 11 dried algae products. Anti-glycation activities of iwanori, U. pinnatifida (wakame), and mekabu were clearly increased by fermentation with Lactobacillus plantarum AN6 (pg. 1109, Abstract [Claim 6- fermenting the Actinidia chinensis Planch extract with Lactobacillus plantarum]).

That is, Kuda et al. teaches that the fermentation process itself (and not the nature of the product being fermented) may contribute to the antioxidant and anti-glycation activities of said product, e.g. the algae, described by Kuda et al., and an A. chinensis ferment, as shown by Ma et al. and Ansell et al. Kuda et al. also links the biochemical processes of oxidation and glycation, as taught by Y. Lee et al. 

S. Lee et al. addresses some of the limitations of claim 6, and provides information that would have motivated one of ordinary skill in the art to have fermented the Actinidia chinensis Planch extract in a sequential manner using a number of different microorganisms, such as Saccharomyces cerevisiae, as shown by Ma et al., Lactobacillus plantarum, as shown by Kuda et al., and an Acetobacter strain, as shown by S. Lee et al., by way of addressing the limitations of claim 6.
Regarding claim 6, S. Lee et al. shows the fermentation of onion to produce onion vinegar, and acetic acid bacteria and yeast strains were screened for high fermentation ability. Among them, Saccharomyces cerevisiae 1026 was selected as a starter for ethanol production and Acetobacter orientalis MAK88 was selected as a vinegar producer (pg. 1, Abstract [Claim 6- fermenting with Acetobacter ssp] [nexus to Ma et al.] [fermenting with S. cerevisiae]).
Optimum fermentation conditions for onions were examined using a two-stage fermentation process for the production of onion vinegar with high efficiency. The functional properties of onion vinegar were then estimated (pg. 2, para. 3 [Claim 6- sequential fermentation using S. cerevisiae and an Acetobacter strain]).

S. Lee et al further shows the analysis of total polyphenols and antioxidant activity of the onion vinegar prepared by ethanol and acetic acid fermentation using S. cerevisiae 1026 and A. orientalis MAK88, respectively (pg. 5, section 2.4). The total polyphenol content in onion vinegar and various commercial vinegars is shown in Figure 4b. The polyphenol content in commercial onion vinegar, pomegranate vinegar, and apple vinegar was 446.80, 780.47 and 37.43 μg/mL, respectively, and the polyphenol content of onion vinegar developed in the described study was 455.41 μg/mL, the second highest polyphenol concentration (pg. 6, section 2.4.2 and Fig. 4(b)). The 2,2-diphenyl-1-picrylhydrazyl (DPPH) free radical scavenging activity [i.e., antioxidant effects] of the onion vinegar produced in the described study vs commercial vinegar is shown in Figure 5a. Onion vinegar had a 75.33% scavenging ability, while commercial onion vinegar and apple vinegar showed 33.05 and 2.91% DPPH free radical scavenging abilities, respectively, which was low (pg. 6, para. 1 of section 2.4.3; and pg. 7, Fig. 5(a)). The 2,2′-azino-bis(3-ethylbenzothiazoline-6-sulphonic) acid (ABTS+) radical scavenging activity of the vinegar is shown in Figure 5b. Onion vinegar showed the highest ABTS+ radical scavenging activity of 98.88%, while commercial pomegranate, onion, and apple vinegar had a 98.43%, 63.27%, and 5.85% ABTS+ radical scavenging activity, respectively (pg. 6, para. 2 of section 2.4.3; and pg. 7, Fig. 5(b)). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified a method of increasing an antioxidant activity (by increasing total polyphenol content) by administering to a subject in need thereof an effective amount of Actinidia chinensis ferment, as shown by Ma et al., by: 1) substituting the Actinidia chinensis ferment with an Actinidia chinensis Planch ferment [Claim 6]; and 2) administering to a subject in need thereof an effective amount of the Actinidia chinensis Planch composition, as shown by Ansell et al., with a reasonable expectation of success, because Ansell et al. shows that an A. chinensis Planch composition can be administered to subjects in order to treat a variety of diseases and disorders. Being of the same genus and species, one of ordinary skill in the art would have understood that an A. chinensis Planch ferment would have the same antioxidant and polyphenolic compound characteristics as the A. chinensis ferment, shown by Ma et al. (MPEP 2143 (I)(G) and MPEP 2144 (I)), and, therefore, would also be capable of being administered as a treatment therapeutic.
In addition, one of ordinary skill in the art would surmise, with a high level of confidence, that the Gold3 gold-fleshed A. chinensis Planch kiwifruit, shown by Ansell et al. (pg. 16, para. [0264]) is the same variety as the yellow flesh A. chinensis Huayou, shown by Ma et al. It is noted that the Hongyang variety of A. chinensis is described as having green flesh and red in the middle (Ma et al., pg. 1318, column 1, last para.); i.e., is not gold or yellow in color (MPEP 2143 (I)(G) and MPEP 2144 (I)).
It would have been further obvious to have understood that the A. chinensis Planch ferment, as shown by Ma et al. in view of Ansell et al., would also have increasing anti-glycation activity [Claim 6], with a reasonable expectation of success, because Y. Lee et al. teaches that the gold kiwifruit, Actinidia chinensis, has antioxidant and glycation inhibitory activities, as an unfermented fruit extract, and Kuda et al. teaches that an increase in antioxidant and glycation inhibitory activities is observed during the fermentation of an organic substrate (MPEP 2143 (I)(G)). This increase may be facilitated by the types of microorganisms performing the fermentation (in addition to any antioxidant and anti-glycation activities that the substrate may possess). Ma et al. shows that Saccharomyces cerevisiae was used in the fermentation of the kiwi-produced liquid products, and Ansell et al. teaches that Lactobacillus plantarum is a beneficial enteric (probiotic) microbe, which could be combined with the described kiwifruit compositions (pg. 11, para. [0205]; and pg. 13, para. [0217]). In addition, Kuda et al. shows the fermentation of algae with Lactobacillus plantarum, which resulted in increased antioxidant and anti-glycation activity (pg. 1109, Abstract). Therefore, one of ordinary skill in the art would have had the reasonable expectation that an A. chinensis ferment would exhibit both antioxidant and anti-glycation activities.
In addition, Y. Lee et al. teaches that antioxidant and anti-glycation activities have a cause and effect relationship, in that oxidation stress contributes to the accumulation of glycation endproducts (AGEs) (pg. 460, Abstract). Therefore, one of ordinary skill would have understood that the Actinidia chinensis ferment, shown by Ma et al., which is shown to increase antioxidant activity and total polyphenol content, would also exhibit increased anti-glycation activity, even though Ma et al. is silent on this activity (MPEP 2143 (I)(G)). In addition, it is well known that compositions that are physically the same, must have the same properties MPEP 2112.01 (II). Both Ma et al. and Y. Lee et al. show Actinidia chinensis compositions.
One of ordinary skill in the art would have been motivated to have made those modifications, because one of ordinary skill in the art of therapeutic composition development would be motivated to incorporate as many beneficial properties as possible into one therapeutic composition, by way of optimizing said therapeutic composition. The prior art shows that compositions made from the kiwi fruit Actinidia chinensis have several health-related advantageous properties (i.e., antioxidant, anti-glycation and increased polyphenolic compound content). Therefore, one of ordinary skill in the art would be motivated to subject (parts of) the fruit to a fermentation process, so as to increase or augment these health-related advantageous properties, thereby optimizing or maximizing the therapeutic efficacy of said compositions.
It would have been further obvious, and one would have been motivated, to have obtained the Actinidia chinensis Planch ferment by performing sequential fermentations of S. cerevisiae, as shown by Ma et al., L. plantarum, as shown by Kuda et al., and Acetobacter aceti [Claim 6], with a reasonable expectation of success, because S. Lee et al. shows that sequential fermentation of onions using S. cerevisiae and Acetobacter orientalis results in an onion vinegar which has an increased level of polyphenol content, and an increased level of antioxidant activity, when compared to other commercial (non- sequentially-fermented) vinegars (MPEP 2143 (I)(C)). Therefore, one of ordinary skill in the art would have been motivated to have combined the microorganisms, shown by Ma et al., Kuda et al., and S. Lee et al. (or A. aceti), in sequential fermentation processes in order to produce an Actinidia chinensis Planch ferment.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 8-11, filed 04 May 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejection, have been fully considered, but they are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claims 6 and 7 were amended.

	1. Applicant remarks (pg. 8, last para. thru pg. 9, para. 2), that Applicant respectfully submits that the amended independent claim 6 is patentable over Ma in view of Ansel, Lee, and Kuda for at least the following reason: even if Ma, Ansell, Lee,
and Kuda were combined, the prior arts could not disclose each of the elements claimed, and the results obtained after the Actinidia chinensis Planch is fermented sequentially by the three-staged fermentation process would not have been predictable to one of ordinary skill in the art. In contrast, throughout its entire disclosure, Ma only discloses the fermentation process of Saccharomyces cerevisiae (S. cerevisiae) without any suggestion or teaching that bacteria strains other than S. cerevisiae can be used for the fermentation of its new kiwifruit varieties Hongyang and Huayou, not to mention a three-staged fermentation with three different bacteria strains.
However, in response to Applicant, it is well known that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Although Ma et al. does not show a three-staged fermentation process utilizing different microbial strains, Ma et al. does show one of strains now cited in amended claim 6 (i.e., S. cerevisiae, as indicated by Applicant). In addition, this argument is moot in view of the newly-applied reference of S. Lee et al. cited in the 103 rejection above (and discussed below).

2. Applicant remarks (pg. 9, last para. thru pg. 10, para. 1) that Ansell fails to disclose any specific bacteria strain that can be used for the fermentation of its gold kiwifruit, not to mention any of Saccharomyces cerevisiae, Lactobacillus plantarum, and Acetobacter aceti, or a three-staged fermentation with three different bacteria strains. Even if the disclosure of Ansell was referred to, a person of ordinary skill in the art v{would only attributed the technical effects to the synergistic effects of the 300 to 1,000 different bacteria species with up to 1012 cells per gram of intestinal content, instead of attributing to any particular bacteria species thereof. Accordingly, Ansell fails to disclose any specific bacteria strain that can be used for the fermentation of its gold kiwifruit, not to mention any of Saccharomyces cerevisiae, Lactobacillus plantarum, and
Acetobacter aceti, or a three-staged fermentation with three different bacteria strains.
	However, in response to Applicant, Ansell et al. was cited to show that an Actinidia chinensis Planch ferment could be administered to a subject in order to increase antioxidant activity and anti-glycation activity in said subject, by way of addressing some of the limitations of claim 6. Within this context Ansell et al. indicates which specific health problems (e.g., gastrointestinal disorders (GI)) are treatable via administration of an Actinidia chinensis Planch ferment. (It was noted above that Applicant also states that the claimed Actinidia chinensis Planch ferment treats GI disorders.) Therefore, one of ordinary skill in the art would have understood that there is some beneficial property directly attributable to the A. chinensis Planch ferment; i.e., apparently, it is the products produced by the fermentation process, since, as pointed out by Applicant, mixed microbiota from a fecal donor contains a large diversity of microbes. Ma et al. shows this by demonstrating that fermentation of an Actinidia chinensis extract results in increased levels of antioxidant activity.

	3. Applicant remarks (pg. 10, last para. thru pg. 11, para. 4) that Lee only discloses an unfermented gold kiwifruit but fails to disclose a gold kiwifruit ferment, not to mention any suggestion or teaching of the fermentation process or a three-staged fermentation with three different bacteria strains. Further, throughout its entire disclosure, Kuda only discloses dried algae products and its fermentation by lactic acid. ln other words, Kuda fails to disclose using Actinidia chinensis Planch as a starting material for the fermentation process. Moreover, Kuda only discloses the fermentation process of lactic acid without any suggestion or teaching that bacteria strains other than lactic acid bacteria can be used for the fermentation of its dried algae products, not to mention a three-staged fermentation , with three different bacteria strains for Actinidia chinensis Planch.
	However, in response to Applicant, Y. Lee et al. was cited to show that Actinidia chinensis, as an unfermented product, has anti-glycation activity, and Kuda et al. was cited to show that the fermentation of organic substrates (such as dried algae) by Lactobacillus plantarum, for example, results in fermented product with antioxidant and anti-glycation activities. Therefore, one of ordinary skill in the art would have a reasonable expectation that fermenting the Actinidia chinensis Planch extract, shown by Y. Lee et al., using the L. plantarum strain, shown by Kuda et al., would, minimally, maintain or, maximally, increase the (inherent) antioxidant and/or anti-glycation properties of unfermented gold kiwifruit.
	In addition, the newly cited reference of S. Lee et al. shows that sequential fermentations of onions by S. cerevisiae and an Acetobacter strain results in a fermented onion product (here, an onion vinegar) which exhibits increased levels of antioxidant activity and polyphenol content. In addition, Y. Lee et al. teaches that oxidative stress contributes significantly to accelerated accumulation of advanced glycoxidation endproducts (AGEs) (pg. 460, Abstract and see above rejection). Therefore, it would have been obvious to one of ordinary skill in the art, and one would have been motivated, to have obtained an Actinidia chinensis Planch ferment by subjecting an Actinidia chinensis Planch extract to a three-stage sequential fermentation process, because the combined prior art shows that S. cerevisiae, L. plantarum and an Acetobacter ssp have beneficial effects, with regard to increased antioxidant and/or anti-glycation properties, and increased polyphenol content, when the microbes are used (singly or in combination) to ferment an organic substrate, such as kiwifruit, algal biomass or onions. 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651      

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631